DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 17, 2020, has been entered. Claims 1, 2, 4-12, and 14 remain pending in the application. Applicant’s amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed July 17, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-12, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
claims 1 and 10, the subject matter not supported by the original disclosure is “the cavity is configured to be adaptable to the shape of the insert” in claim 1, line 7, and claim 10, last line. The original disclosure does not describe a cavity that is configured to be adaptable to the shape of the insert, or describe any mechanism by which the cavity would be adaptable. The specification states that “the shape of the cavity may be adapted to the shape of the insert. For example, the cavity 18 may be cylindrical or may be star-shaped in plan view” (Specification, pg. 9, lines 7-9). This is understood in the context of Applicant’s original disclosure to mean only that, in any given embodiment, the shape of the cavity fits the shape of the insert. For example, one puck might be designed to include a cylindrical cavity, while a different puck might be designed to include a star-shaped cavity, depending on the shape of the insert. In other words, it would be understood from the original disclosure that, in any given puck, the size and shape of the cavity is fixed. The original disclosure does not describe any mechanism by which the cavity of a given puck would be “adaptable” (i.e., capable of being adapted or adjusted or otherwise changed). Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that applicant had possession of the claimed invention at the time the application was filed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
claims 1 and 10, the limitation “the cavity is configured to be adaptable to the shape of the insert” in claim 1, line 7, and claim 10, last line, renders the claims indefinite, because the meaning and scope of this limitation is unclear when considered in view of Applicant’s disclosure, which does not describe a puck having a cavity configured to be adaptable to the shape of the insert. See MPEP 2173.03. For the purpose of examination, “the cavity is configured to be adaptable to the shape of the insert” will be interpreted in view of Applicant’s disclosure to mean only that the shape of the cavity is adapted to (i.e., fits) the shape of the insert. (See Specification, pg. 9, lines 7-9, discussed above.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile (US Patent No. 8,727,918, hereinafter Gentile) in view of Mason et al. (US Patent No. 10,016,669, hereinafter Mason).
Regarding claim 1, Gentile discloses a puck (50, in any one of the embodiments of Figs. 6-12; col. 5, line 50-col. 6, line 7) comprising: 5an outer shell formed using a cylindrical body (lower portion 54) and a circular cover (upper portion 52), a first groove and tongue structure (annular female channel 58) formed in an axial end surface of the cylindrical body (54), which surrounds a cavity formed in the cylindrical body (54), the cavity extending through the center 
The circular cover (52) of Gentile includes parts located radially inside the groove and tongue structure (56) of the cover (52), which inherently have a thickness, and a part located radially outside the groove and tongue structure (56) of the cover (52), which also inherently has a thickness, but Gentile is silent with respect to the relative thickness of the radially inside and outside parts of the circular cover. However, in the art of hockey pucks, to solve the problem of encapsulating an insert within a hockey puck without changing the performance of the puck, Mason teaches (Figs. 28-30; col. 1, lines 26-30; col. 10, lines 9-13) a circular cover (182) attached to a cylindrical body (180) by groove and tongue structures (groove 194 and flange 193), wherein the thickness of all parts of the circular cover (182) located radially inside the groove and tongue structures (193, 194; at D1 and D1’ in annotated Fig. 30 below) is larger than the radially outermost thickness of the circular cover (192; at D2 in annotated Fig. 30 below). The increased thickness of the cover (182) in the radially innermost parts of the circular cover (182) of Mason cooperates with the cylindrical body (180) to form a cavity adapted to fit the shape of an insert (signal emitter 110, Fig. 30; col. 13, lines 17-24), so that the insert (110) is centered within the assembled puck (100) to reduce the effect of the insert on the performance 

    PNG
    media_image1.png
    240
    517
    media_image1.png
    Greyscale

Regarding claim 2, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. The phrase “by vulcanization” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The cylindrical body (54) and circular cover (52) of Gentile are permanently attached to each other (col. 5, line 65-col. 6, line 2; joined in any suitable manner such as by sonic welding, adhesive, or any other method). Thus 
Regarding claim 4, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although Gentile does not explicitly state that the cavity and insert are configured to preserve a center of gravity of the puck when loaded with the insert, Mason further teaches that the cavity and insert (see Fig. 30 above) are centered within the puck and are configure to preserve the physical characteristics of the puck as compared to a conventional puck without the insert, including its feel and reaction when caught, struck or passed, and its reaction when bouncing off a surface (col. 3, lines 51-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Gentile in view of Mason as discussed above for claim 1, to configure the cavity and the insert to preserve the center of gravity of the puck when the cavity is loaded with the insert, so that the physical characteristics of the puck with the insert may be the same as a conventional puck without the insert, including the feel and reaction when caught, struck or passed, or when bouncing off a surface (Mason, col. 3, lines 51-60).
Regarding claim 5, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Gentile further teaches diameters of the circular cover (52) and the cylindrical body (54) correspond to a total diameter of the puck (most clearly shown in Fig. 6).
Regarding claim 6, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Gentile further teaches the groove and tongue 
Regarding claim 7, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Gentile further teaches a joint of the cylindrical body (54) and the circular cover (52; external joint, most clearly shown in Fig. 6) is arranged on an outer circumferential surface of the puck. Gentile does not explicitly teach that the outer circumferential surface is rough. However, Mason further teaches that it is conventional to roughen the outer circumferential surface of a hockey puck to increase friction between the puck and a hockey stick, in use (col. 4, lines 3-7, with joint 104 of Fig. 1 arranged on roughened outer circumferential surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Gentile by roughening the outer circumferential surface of the hockey puck, on which the joint of the cylindrical body and circular cover of Gentile is arranged, in order to increase friction between the puck and a hockey stick for improved handling (Mason, col. 4, lines 3-7).
Regarding claim 8, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Gentile further teaches (Figs. 6-12) the groove and tongue structures (56, 58) comprise annular continuous groove and tongue structures (col. 6, lines 2-5, Fig. 7).
Regarding claim 10, Gentile discloses a method for manufacturing a puck (50, in any one of the embodiments of Figs. 6-12; col. 5, line 50-col. 6, line 7) comprising 5an outer shell formed using a cylindrical body (lower portion 54) and a circular cover (upper portion 52), wherein the method comprises: providing the cylindrical body (54) with a first groove and tongue structure 
The circular cover (52) of Gentile includes parts located radially inside the groove and tongue structure (56) of the cover (52), which inherently have a thickness, and a part located radially outside the groove and tongue structure (56) of the cover (52), which also inherently has a thickness, but Gentile is silent with respect to the relative thickness of the radially inside and outside parts of the circular cover. However, in the art of hockey pucks, to solve the problem of encapsulating an insert within a hockey puck without changing the performance of the puck, Mason teaches (Figs. 28-30; col. 1, lines 26-30; col. 10, lines 9-13) attaching a circular cover (182) to a cylindrical body (180) by groove and tongue structures (groove 194 and flange 193), wherein the thickness of all parts of the circular cover (182) located radially inside the groove and tongue structures (193, 194; at D1 and D1’ in annotated Fig. 30 above) is larger than the radially outermost thickness of the circular cover (192; at D2 in annotated Fig. 30 above). 
Regarding claim 12.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Mason, in further view of Chinn et al. (US Patent No. 6,146,293, hereinafter Chinn).
Regarding claim 9, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Gentile does not teach a second circular cover attached to the cylindrical body using third and fourth groove and tongue structures. However, in the art of hockey pucks, Chinn teaches (Figs. 1-2; col. 2, line 36-col. 3, line 3) that a three-piece outer shell formed using a cylindrical body (12) and two circular covers (14, 26, Fig. 2; col. 2, line 63-col. 3, line 3) is known to be a suitable and preferred alternative to a two-piece outer shell formed using a cylindrical body and one circular cover (see Fig. 3 of Chinn, analogous to the two-piece outer shell of Gentile). The first and second circular covers (14, 26) of Chinn are attached to first and second axial end surfaces of the cylindrical body (12) surrounding a cavity formed in the cylindrical body (12), as shown in Fig. 2. In view of the teaching of Chinn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Gentile by attaching a second circular cover to the second axial end surface of the cylindrical body which surrounds the cavity formed in the cylindrical body (i.e., in lieu of the unitary bottom surface of the cylindrical body of Gentile), since Chinn teaches that this three-piece outer shell structure is a suitable and preferred alternative to a two-piece outer shell (Chinn, col. 2, line 63-col. 3, line 3). When thus modifying the invention of Gentile, it would have been obvious to one of ordinary skill in the art to attach the second circular cover to the cylindrical body in the same way that the first circular cover of Gentile is attached to the cylindrical body, namely, by a third groove and tongue structure formed in the second axial end surface of the cylindrical body (analogous to the 
Regarding claim 14, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 1. Gentile does not teach attaching a second circular cover to the second axial end surface of the cylindrical body using third and fourth groove and tongue structures. However, in the art of hockey pucks, Chinn teaches (Figs. 1-2; col. 2, line 36-col. 3, line 3) that a three-piece outer shell formed using a cylindrical body (12) and two circular covers (14, 26, Fig. 2; col. 2, line 63-col. 3, line 3) is known to be a suitable and preferred alternative to a two-piece outer shell formed using a cylindrical body and one circular cover (see Fig. 3 of Chinn, analogous to the two-piece outer shell of Gentile). The first and second circular covers (14, 26) of Chinn are attached to first and second axial end surfaces of the cylindrical body (12) surrounding a cavity formed in the cylindrical body (12), as shown in Fig. 2. In view of the teaching of Chinn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Gentile by providing a second circular cover (i.e., in lieu of the unitary bottom surface of the cylindrical body of Gentile) and attaching the second circular cover to the second axial end surface of the cylindrical body which surrounds the cavity formed in the cylindrical body, since Chinn teaches that this three-piece outer shell construction is a suitable and preferred alternative to a two-.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Mason, in further view of Levy (US Patent No. 9,511,268, hereinafter Levy).
Regarding claim 11, the modified Gentile teaches the claimed invention substantially as claimed, as set forth above for claim 10. Gentile teaches that the method comprises attaching the cylindrical body (54) and the circular cover (52) in any suitable manner (col. 5, line 65-col. 6, line 2), but does not explicitly teach attachment by vulcanization. As a preliminary note, although Gentile is silent with respect to the material of the puck, hockey pucks are conventionally made of vulcanized rubber, as noted by Mason (col. 2, lines 58-65). Moreover, Levy teaches that vulcanization is a known method for permanently attaching two rubber components (col. 7, lines 3-9, “bonded or chemically or thermally joined as by molding, .
Response to Arguments
Applicant's arguments filed December 17, 2020, have been fully considered but they are not persuasive. In response to Applicant’s argument that Gentile and Mason do not teach the cavity being “configured to be adaptable to the shape of the insert” as recited in amended claims 1 and 10, the examiner notes that the meaning and scope of this limitation is unclear in view of the fact that Applicant’s disclosure does not describe a cavity configured to be adaptable to the shape of the insert, as discussed above in the rejections under 35 USC 112(a) and 112(b). Applicant’s disclosure describes a cavity that is simply adapted to (not “configured to be adaptable to”) the shape of the insert. For that reason, the limitation at issue is interpreted in view of Applicant’s disclosure to mean only that the cavity is adapted to, i.e., fits, the shape of the insert. Both Gentile and Mason teach a cavity that is adapted to the shape of the insert. See at least Fig. 11 of Gentile, showing the cavity comprising a circular cup (62) that is adapted to fit a circular insert (76), as well as Figs. 2-39 of Mason which show various embodiments in which the central cavity is shaped and sized to fit the shape of the insert (110) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 13, 2021/